—In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated August 13, 1997, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The record does not reveal the existence of any triable issues of fact which would warrant the denial of summary judgment to the defendant. Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.